This is an appeal by N. G. Stanley from his conviction and sentence on a charge of disturbing the peace by being drunk on the *Page 1084 
streets of the Town of Sulphur. The trial which resulted in defendant's conviction and sentence was held de novo in the district court on appeal from defendant's conviction and sentence in the mayor's court in the Town of Sulphur.
The appeal presents for consideration the identical questions which were reviewed and disposed of by this Court under a writ of certiorari and rule nisi issued upon defendant's application in the proceeding entitled Town of Sulphur v. N. G. Stanley,207 La. 1075, 22 So.2d 655. Neither the constitutionality nor the legality of the ordinance or the penalty imposed upon the defendant was questioned in the mayor's court or attacked in the district court. In the trial, which was held de novo in the district court, defendant's guilt or innocence was the sole question presented for consideration and decision. The proceeding in the mayor's court was not an issue on the trial in the district court and any alleged political prejudice existing against defendant in the mayor's court was irrelevant and immaterial, since the entire case was heard and disposed of anew by the judge of the district court.
The Town of Sulphur has moved to dismiss the appeal on the ground that this Court is without jurisdiction for the reason that the sentence imposed is only for thirty days imprisonment in jail and no question of the legality or constitutionality of the penalty imposed is involved in the case, and on the further ground that defendant, having appealed from his conviction and sentence in the mayor's court to *Page 1085 
the district court, is not entitled to a second appeal to this Court.
In cases of this kind the appellate jurisdiction is vested in the district court and not in this Court. Constitution of 1921, Article 7, sections 10 and 36. Defendant, therefore, is without right to prosecute the appeal to this Court from the decision of the district court rendered in the trial de novo on appeal from the mayor's court. State v. Delia, 206 La. 574, 19 So.2d 257.
For the reasons assigned, the appeal is dismissed.